Citation Nr: 1225190	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Fargo, North Dakota.  Jurisdiction over this matter was subsequently transferred to the RO in Portland, Oregon. 

In September 2009, the Board denied entitlement to TDIU. 

The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated and remanded this matter pursuant to a Joint Motion for Remand (JMR) for further action.

In January 2011, the Board remanded this matter for further development.  The requested development has been completed insofar as possible and the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2011). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

While the Veteran does not have a single disability rated as 60 percent or a combination of disabilities, totaling 70 percent, the ankylosing spondylitis of the lumbar spine and cervical spine, rated as 40 and 30 percent disabling, respectively, arise from a common etiology, namely rheumatoid arthritis, and affect the spine, a single body system, which is orthopedic in nature.  Thus, the 40 and 30 percent disability evaluations may be combined, bringing the rating to 60 percent for a single body system.  Therefore, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a). 

In support of his claim, the Veteran submitted an October 2008 letter from his VA treating physician which indicated that the Veteran had ankylosing spondylitis for which he was currently being treated.  The physician stated that the Veteran's condition was chronic and over the years had caused permanent damage to his spine.  He opined that the condition was not reversible and the Veteran was going to be left with permanent functional limitations.  

In July 2010, the Social Security Administration found the Veteran to be permanently disabled as of February 25, 2008, with the primary diagnosis being ankylosing spondylitis and other inflammatory spondylopathies and a secondary diagnosis of disorders of the back (discogenic and degenerative).  

At the time of an October 2010 VA examination, performed in connection with the Veteran's request for increased evaluations for his service-connected cervical and lumbar spine disorders, the examiner stated that the Veteran's working capacity was severely limited by his neck and back problems.  He indicated that the Veteran was limited to very light work and that he had last worked as a janitor in 2006 and that work had become very difficult.  

In conjunction with the January 2011 Board remand, the Veteran was afforded a VA examination in March 2011.  

In the employment history of the report, it was indicated that the Veteran was currently unemployed and noted to have been on disability since July 2010 for ankylosing spondylitis.  He was noted to be disabled due to back and neck pains.  The effects on occupational activity included decreased mobility, problems with lifting and carrying, difficult with reaching, lack of stamina, weakness/fatigue, and decreased strength in the upper and lower extremities.  The Veteran was also noted to have difficulty driving because he could not rotate his head enough to check the lane.  

The examiner stated that it was at least as likely as not that the Veteran's previously determined disability of ankylosing spondylitis resulted in his inability to obtain or maintain gainful employment in the fields that he had previously worked that involved lifting, pushing, pulling, and prolonged walking and standing (warehouseman/janitor).  The examiner indicated that the Veteran had obvious disability and obvious deformity as a result of his ankylosing spondylitis.  He had decreased range of motion, pain with range of motion, and increasing alteration in posture that affected his ability to walk or stand for more than 30 minutes at a time.  

In a May 2012 report, the Director of Compensation Services noted the assigned disability evaluations and observed that the Veteran had been awarded Social Security Disability benefits as of February 2008.  He also noted the findings made at the time of the October 2010 and March 2011 VA examinations.

The Director found that the Veteran's service-connected disabilities impeded on his ability to perform his previous occupations as a janitor and warehouseman.  He noted that neither the October 2010 or March 2011 medical opinions addressed the Veteran's ability to perform sedentary employment.  However, the 2010 opinion stated that the Veteran was able to perform light work.  The Director indicated that the record did not present evidence that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, entitlement to TDIU on an extraschedular basis was denied.  

The disabilities which have the most impact upon the Veteran's employability status are his cervical and lumbar spine disabilities.  In this regard, the Board notes that the VA examiners have indicated that these disabilities would interfere with the Veteran's employability. The March 2011 examiner noted the limitations that the disabilities would cause when attempting to obtain employment in the field where the Veteran had previously worked.  Moreover, the Veteran has little to no training outside the fields in which he has previously been employed.  The examiner found that it would be difficult for the Veteran to obtain and secure a substantial gainful occupation due to his service-connected disabilities.  

The examiners' opinions, when read collectively, demonstrate that the Veteran cannot work in the field in which he has training and experience, that he has lack of training and education in other fields of work, and that the service-connected neck and back disabilities prevent him obtaining and securing substantial gainful employment.  In conjunction with the examiners' findings and in accordance with the criteria set forth in § 4.16, a TDIU based upon service-connected disabilities is warranted.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

Entitlement to a TDIU is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


